DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-6, & 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over by Styron et al., Pub. No.: US 20160186647 A1, in view of Breed et al., Pub. No.: US 20050273218 A1, further in view of NAKAYAMA, Pub. No.: US 20080086253 A1.

Regarding claim 2, Styron et al. discloses system comprising: one or more processors configured to detect decreased operation of a cooling system of a vehicle while a propulsion system of the vehicle moves the vehicle (([0036] FIG. 1 further shows a control system 14. Control system 14 may be communicatively coupled to various components of engine 10 to carry out the control routines and actions described herein. For example, as microcomputer, including a microprocessor unit, input/output ports, an electronic storage medium for executable programs and calibration values, random access memory, keep alive memory, and a data bus.),
the one or more processors also configured to restrict movement of the vehicle without stopping the movement of the vehicle responsive to detecting the decreased operation of the cooling system ([0028] “The controller may also estimate an amount of coolant within the degas bottle (herein also referred to as a bulk coolant level), based on the amount of coolant within the standpipe (herein also referred to as a local coolant level) and various motion parameters, as described at FIGS. 13-17. Based on the estimate of coolant, the controller may indicate a coolant state, and based on the coolant state, restrictions may be placed on engine operating parameters, as discussed at FIGS. 18-19. In this way, bulk coolant levels may be inferred more accurately even during slosh events. In addition, low coolant levels may be more reliably detected and engine operating parameters may be restricted accordingly to prevent overheating of the engine. & On the other hand, ([0085] “In addition to receiving a sensor-processed coolant level estimate 1108. At 1112, the engine may determine whether engine conditions are quiescent, and if they are, may apply the sensor-processed coolant level estimate 1108 as the raw fluid level in the standpipe at 1114. Determining whether engine conditions are quiescent may include determining whether one or more of dynamic acceleration of the vehicle, grade/pitch of the vehicle, and/or engine speed change by more than threshold amounts. These parameters may be determined based on information from vehicle accelerometers (e.g., from roll-stability or air bag modules) as well as engine operating parameters from a powertrain / engine control module.  Note: As per para. [0085] above, engine parameters includes “engine speed change”, therefore restrictions on engine parameters would restrict movement of the vehicle, e.g. by limiting the speed.  & [0131] “FIG. 19 provides a routine 1900 for restricting engine operating parameters based on the coolant state determined by routine 1800. Routine 1900 may be executed for each measurement period, for example at 1834 of routine 1800. An engine controller may include a set of restriction restriction mode may include one or more of restricting an engine load to be below an upper threshold, reducing an injection pulse-width for one or more fuel injectors by a threshold amount, entirely eliminating fuel injection for one or more fuel injectors, forcing the engine to operate in an idle mode, and displaying messages to the vehicle operator indicating information about the bulk coolant level and about the selected restriction mode.”), 
wherein the one or more processors are configured to restrict the movement of the vehicle by preventing the vehicle from traveling at one or more of a speed or a power output for a non-zero designated period of time ([0129] “Additionally, the coolant state may only change to EMPTY after the vehicle movement has been detected and the vehicle is determined to be in gear during the current key cycle.” & [0131] FIG. 19 provides a routine 1900 for restricting engine operating parameters based on the coolant state determined by routine 1800. Routine 1900 may be executed for each measurement period, for example at 1834 of routine 1800. An engine controller may include a set of restriction modes, and may select a mode from the set of modes based on the coolant state and the duration for which the coolant system has been in that coolant state. Selecting a restriction mode may include one or more of restricting an engine load to be below an upper threshold, reducing an injection pulse-width for one or more fuel injectors by a threshold amount, entirely eliminating fuel injection for one or more fuel injectors, forcing the engine to operate in an idle mode, and displaying messages to the vehicle operator indicating information about the bulk coolant level and about the selected restriction mode.” & [0110] “The controller may distinguish between these two degradations based on waiting for both a predetermined period of time or distance travelled before determining if the fault disappeared, thus suggesting the ratio is low due to obstruction."), 
Styron et al. is not explicitly disclosing “determine whether the movement of the vehicle has stopped”, however Breed et al., US 20050273218 A1, teaches System for obtaining vehicular information and discloses;
wherein the one or more processors are configured to, following expiration of the designated period of time, determine during operation of the propulsion system whether the movement of the vehicle has stopped and, responsive to determining that the movement of the vehicle has stopped ([1158] “For example, it would be possible to transmit a command (from the remote facility) to the vehicle to activate an alarm or illuminate a warning light or if the vehicle is equipped with an automatic guidance system and ignition shut-off, to cause the vehicle to come to a stop” & [1308] In U.S. Pat. No. 5,845,000, and other related patents on occupant sensing, the detection of a drowsy or otherwise impaired or incapacitated driver is discussed. If such a system detects that the driver may be in such a condition, the heads-up display can be used to test the reaction time of the driver by displaying a message such as "Touch the touch pad". If the driver fails to respond within a predetermined time, a warning signal can be sounded and the vehicle slowly brought to a stop with the hazard lights flashing.” ).
Breed et al. teaches that these features are useful to provide a new and improved system for obtaining vehicular information, in particular from sensors mounted on or in the vehicle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Breed et al. with the system disclosed by Styron et al. in order for obtaining vehicular information, in particular from sensors mounted on or in the vehicle and for controlling power transfer and communication between a tire monitoring sensor and other systems or devices in the vehicle (see para. [0022] & [0023]).
Styron et al. is not explicitly disclosing “determine whether operational temperatures of the vehicle exceed thresholds”, however Breed et al., US 20050273218 A1, teaches System for obtaining vehicular information and discloses; 
the one or more processors are configured to determine whether one or more operational temperatures of the vehicle exceed one or more corresponding designated thresholds [  ( [0044] "The buss effectively functions as an on-board computer network with many processors, each of which transmits and receives data. The primary computers in this sensor; magnetic field sensor; coolant thermometer; oil pressure sensor; oil level sensor; air flow meter; voltmeter; ammeter; humidity sensor; engine knock sensor; oil turbidity sensor; throttle position sensor; steering wheel torque sensor; wheel speed sensor; tachometer; speedometer; other velocity sensors; other position or displacement sensors; oxygen sensor; yaw, pitch and roll angular sensors; clock; odometer; power steering pressure sensor; pollution sensor; fuel gauge; cabin thermometer; transmission fluid level sensor; gyroscopes or other angular rate sensors including yaw, pitch and roll rate sensors; coolant level sensor; transmission fluid turbidity sensor; brake pressure sensor; tire pressure sensor; tire temperature sensor, tire acceleration sensor; GPS receiver; DGPS receiver; and coolant pressure sensor. &[1068] Instead of using the average temperature, the difference between the temperature at each circumferential location and the temperature at the other circumferential locations is determined and this difference is analyzed relative to a threshold. “ ), 
Breed et al. teaches that these features are useful to provide a new and improved system for obtaining vehicular information, in particular from sensors mounted on or in the vehicle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Breed et al. with the system disclosed by Styron et al. in order for obtaining vehicular information, in particular from sensors mounted on or in the vehicle and for controlling power transfer and communication between a tire monitoring sensor and other systems or devices in the vehicle (see para. [0022] & [0023]).

Styron et al. is not explicitly disclosing “to prevent the vehicle from moving after the movement of the vehicle has stopped ”, however NAKAYAMA, US 20080086253 A1, teaches Electric parking brake control system and electric parking brake control method and discloses;
wherein the one or more processors are configured to prevent the vehicle from moving after the movement of the vehicle has stopped responsive to determining that the one or more operational temperatures exceed the one or more corresponding designated thresholds ( [0009] “it is not possible to prevent the vehicle from starting to move immediately after the vehicle is stopped. To describe this point in greater detail, since there is generated a change in behavior of the vehicle in a pitching direction due to reaction forces of suspensions when the vehicle is stopped, when attempting to calculate a longitudinal acceleration or a road surface inclination at this timing,” & [0010] One or more embodiments of the invention provide an electric parking brake control system which can activate an electric parking brake to operate with a braking force which meets an inclination of a road surface or slope on which the vehicle is stopped immediately after the vehicle is so stopped and which can prevent the vehicle from starting to move on the slope in an ensured fashion. & [0073] The ECU 41 of the controller 40 communicates with the vehicle side unit 60 to acquire information on a throttle (accelerator) opening or position signal, a brake lamp switch (BLS) signal, an ABS operation flag, an average wheel speed of wheel speeds detected by left and right front wheel speed sensors (hereinafter, referred to simply as "wheel speed") Vso, and the temperature of engine coolant. In addition, the ECU 41 obtains an output signal of the G sensor 43.& &lt;Step S02: Engine Coolant Temperature Judgment&gt; & [0076] The ECU 41 judges that an idle up, which was started to warm the engine after the engine was started up, has been completed in the event that the engine coolant temperature obtained in step S01 exceeds 50.degree. C., and the operation flow proceeds to step S03. & [0077] On the other hand, in the event that the engine coolant temperature is equal to or lower than 50.degree. C., the ECU 41 judges that the idle up is still on and that creeping is being larger than when in a normal condition, and the 
NAKAYAMA teaches that these features are useful to provide an electric parking brake control system. which can activate an electric parking brake to operate with a braking force which meets an inclination of a road surface or slope on which the vehicle is stopped immediately after the vehicle is so stopped and which can prevent the vehicle from starting to move on the slope in an ensured fashion.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by NAKAYAMA with the system disclosed by Styron et al. in order to provide an electric parking brake control system. which can activate an electric parking brake to operate with a braking force which meets an inclination of a road surface or slope on which the vehicle is stopped immediately after the vehicle is so stopped and which can prevent the vehicle from starting to move on the slope in an ensured fashion.

Regarding claim 3, Styron et al. discloses the system of claim 2, wherein the one or more operational temperatures include a temperature of one or more of an alternator, a transformer, or an inverter of a power supply circuit of the vehicle ([0034] Cooling fan 92 may be coupled to, and driven by, engine 10, via alternator 72 and system battery 74. Cooling fan 92 may also be mechanically coupled to engine 10 via an optional clutch (not shown). During engine operation, the engine generated torque may be transmitted to alternator 72 along a drive shaft (not shown). The generate torque may be used by alternator 72 to generate electrical power, which may be stored in an electrical energy storage device, such as system battery 74. Battery 74 may then be used to operate 
 
Regarding claim 5, Styron et al. discloses the system of claim 4, wherein the one or more processors are configured to restrict the movement of the vehicle subsequent to determining that the one or more operational temperatures are at or below the one or more corresponding designated thresholds by preventing the vehicle from traveling at less than one or more of a designated speed or a designated motor torque ([0035] Vehicle system 100 may further include a transmission 40 for transmitting the power generated at engine 10 to vehicle wheels 106. Transmission 40, including various gears and clutches, may be configured to reduce the high rotational speed of the engine to a lower rotational speed of the wheel, while increasing torque in the process. To enable temperature regulation of the various transmission components, cooling system 101 may also be communicatively coupled to a transmission cooling system 45.”  & [0122] “Conditions that indicate the coolant system being faulted may include a lost connection to the controller area network, zero echoes being received for the measurement period, or an engine temperature being above an upper threshold. If the coolant system is determined to be faulted at 1810, routine 1800 proceeds to 1812, where the controller may indicate that the coolant level is FAULTED. Routine 1800 may then update the coolant state based on the current coolant level and the current coolant state at 1832. If the coolant system is determined to not be faulted 1810, routine 1800 proceeds to 1814.”  & [0131] FIG. 19 provides a routine 1900 for restricting engine operating  Displaying messages to the vehicle operator may include indicating any limits placed on engine/transmission operation (e.g., limits on power, torque, engine speed, available gears, etc.), as well as indicating that addition of coolant is needed if in a LOW level state, or indicating an immediate need to stop and add coolant if in an EMPTY level state. Selecting a restriction mode may also include tracking the duration for which the engine has operated under the current restriction mode.  & [0132] “At 1904, it is determined whether the coolant state was changed during the current measurement period. If the coolant state was changed, routine 1900 proceeds to 1908, where a restriction mode may be selected based on the coolant state and the duration in the coolant state.” & [0133] “At 1906, the duration for which the current coolant state has been active is compared to one or more threshold durations. Additionally, the duration for which the current restriction mode has been active may be compared to one or more threshold durations. If a threshold duration has not been reached, routine 1900 proceeds to 1910, where operation in the current restriction mode may be maintained. Routine 1900 may then terminate.” & [0134] Returning to 1906, if a threshold duration has been reached, routine 1900 proceeds to 1908, where a restriction mode may be selected based on the coolant state and the duration in the coolant state. Note that 1908 may also be reached if the coolant state was changed during the current measurement period. In one example, the set of restriction modes the engine controller may select from may include at least a first, second, and third mode. In the first restriction 

Regarding claim 6, Styron et al. discloses the system of claim 4, wherein the one or more processors are configured to prevent the vehicle from moving again until a temperature of one or more of an alternator, a transformer, or an inverter of a power supply circuit of the vehicle exceeds a designated threshold ([0034] Cooling fan 92 may be coupled to, and driven by, engine 10, via alternator 72 and system battery 74. Cooling fan 92 may also be mechanically coupled to engine 10 via an optional clutch (not shown). During engine operation, the engine generated torque may be transmitted to alternator 72 along a drive shaft (not shown). The generate torque may be used by alternator 72 to generate electrical power, which may be stored in an electrical energy storage device, such as system battery 74. Battery 74 may then be used to operate an electric cooling fan motor 94. & [0068] FIG. 9 provides a high-level routine 900 for determining a bulk coolant level in a degas bottle based on a level sensor reading in a fluidly coupled vertical standpipe, such as degas bottle 308 and vertical standpipe 310. The routine further depicts the adjusting of engine parameters based on the bulk coolant level. Routine 900 may be executed continuously throughout engine operation to ensure that there is a sufficient level of coolant in the coolant system to prevent overheating of any engine components. Each iteration of routine 900 may be herein referred to as a measurement period. The routine consists of estimating a coolant level in the vertical standpipe based on data from the ultrasonic level sensor, adjusting the estimate of the coolant level in the vertical standpipe based on slosh parameters such as vehicle acceleration, vehicle attitude, and previous coolant levels to determine a current coolant level in the degas bottle, adjusting a long-term .

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over by Styron et al., Pub. No.: US 20160186647 A1, in view of Breed et al., Pub. No.: US 20050273218 A1, further in view of NAKAYAMA, Pub. No.: US 20080086253 A1, and further in view of Fukuzawa, Pub. No.: US 20140117677 A1, and further in view of Nguyen, Pub. No.: US 20200365015 A1

Regarding claim 4, Styron et al. discloses the system of claim 2.
Styron et al. is not explicitly disclosing “to permit the vehicle to begin moving again”, however Fukuzawa, US 20140117677 A1, teaches VEHICLE POWER SUPPLY SYSTEM and discloses;
wherein the one or more processors are configured to permit the vehicle to begin moving again responsive to determining that the 2WAB/P/11467/US/ORG1 (552-357US) one or more operational temperatures are at or below the one or more corresponding designated thresholds and responsive to detection of an operator actuation of an input device ([0050] “In a case where the engine 1 is of an air-cooled type, the engine 1 is not cooled sufficiently when the engine speed is increased abruptly. To eliminate this inconvenience, the engine speed may be increased gently.  In the case of a vehicle having a mechanism that allows the vehicle to start moving when the engine speed becomes high using a centrifugal clutch as the transmission, the control is performed within a range of the engine speed in which the vehicle is not allowed to start. & [0056] In S240, processing to determine the engine temperature is performed and whether the engine temperature is higher or lower than a first threshold is determined. In a case where the engine temperature is lower than the first threshold, the flow returns to S30 in the flowchart. Ina case where the engine temperature is higher than the first threshold, whether the engine temperature is higher or lower than a second threshold is further determined in S250. The second threshold is set to a temperature higher than that of the first threshold. In a case where the engine temperature is lower than the second threshold, the engine speed is suppressed in 
Fukuzawa teaches that these features are useful to obtain a vehicle power supply system capable of steadily supplying power quickly in response to a variance of required power of an external electrical device (see para. [0008].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Fukuzawa with the system disclosed by Styron et al. in order to obtain a vehicle power supply system capable of steadily supplying power quickly in response to a variance of required power of an external electrical device, and a control unit that performs a supply power excess determination and a supply power variance determination using a detection value of the power monitor device when a driving of a vehicle is stopped to control a rotational speed of an engine according to determination results (see para.[0008]&[0009]).

Claims 7-8, & 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over by Styron et al., Pub. No.: US 20160186647 A1, in view of Breed et al., Pub. No.: US 20050273218 A1, further in view of Nguyen, Pub. No.: US 20200365015 A1.

Regarding claim 7, Styron et al. discloses a system comprising: 
a first sensor configured to measure an amount of coolant in a cooling system of a vehicle ([0028] The following description relates to systems and methods for controlling an engine of a vehicle, the engine having a cooling system such as that of FIGS. 1-2. The cooling system may include a coolant overflow reservoir, herein also referred to as a degas bottle, fluidly connected to a narrow vertical standpipe, as discussed at FIGS. 3-8. The vertical standpipe may include a level sensor broadcasting information to an engine controller for determining an amount of coolant within the standpipe, as elaborated at FIGS. 9-12. The controller may also estimate an amount of coolant within the degas bottle (herein also  and 
Styron et al. is not explicitly disclosing “to determine predicted distance/time” however Breed et al., US 20050273218 A1, teaches System for obtaining vehicular information and discloses;
one or more processors configured to determine one or more of a predicted distance or a predicted time that the vehicle can continue moving before the amount of coolant in the cooling system decreases below a designated threshold ([0650] An important function that can be performed by the diagnostic system herein is to substantially diagnose the vehicle's own problems rather then, as is the case with the prior art, forwarding raw data to a central site for diagnosis. Eventually, a prediction as to the failure point of all significant components can be made and the owner can have a prediction that the fan belt will last another 20,000 miles, or that the tires should be rotated in 2,000 miles or replaced in 20,000 miles.” & [0682] Managing the diagnostics and prognostics of a complex system has been termed "System Health Management" and has not been applied to over the road vehicles such as trucks and automobiles. Such systems are used for fault detection and identification, failure prediction (estimating the time to failure), tracking degradation, maintenance scheduling, error correction in the various measurements which have been corrupted and these same tasks are applicable here. & [0787] Since an AGPS server can obtain the vehicle's position from the mobile switching center, at least to the level of cell and sector, and at the same time monitor signals from GPS satellites seen by mobile stations, it can predict the signals received by the vehicle for any given time. Specifically, the server can predict the Doppler shift due to satellite motion of GPS signals received by the 
Breed et al. teaches that these features are useful to provide a new and improved system for obtaining vehicular information, in particular from sensors mounted on or in the vehicle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Breed et al. with the system disclosed by Styron et al. in order for obtaining vehicular information, in particular from sensors mounted on or in the vehicle and for controlling power transfer and communication between a tire monitoring sensor and other systems or devices in the vehicle (see para. [0022] & [0023]).
Further, 
Styron et al. is not explicitly disclosing “compare distance/time with upcoming distance/time” however Nguyen, US 20200365015 A1, teaches CONNECTED AND ADAPTIVE VEHICLE TRAFFIC MANAGEMENT SYSTEM WITH DIGITAL PRIORITIZATION and discloses; wherein
the one or more processors are configured to compare the one or more of the distance or the time with one or more of an upcoming distance or an upcoming time that the vehicle is to continue moving ( [0261] A multitude of distinct and independent location and time domain route segments may be created by fractionating assigned vehicle routes and using an immediately relevant downstream route segment or segments for guiding vehicle traffic during a current and/or subsequent time period. A process may create a snapshot of route segments in use for a time period. Only a subset of all junctions and road segments between routes may be in use in the snapshot due to a shortened time period and anticipated distance covered by each vehicle than would be present if an entire length of each vehicle route were considered. The length of in-use routes or route segments may be a function of route proximity, vehicle speeds, and 
Nguyen teaches that these features are useful for adaptively controlling traffic control devices having a traffic signal system, a computing network, and a communication system. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Nguyen with the system disclosed by Styron et al. in order for adaptively controlling traffic control devices having a traffic signal system, a computing network, and a communication system (see para. [0006]).
Styron et al. is not explicitly disclosing “to restrict movement of the vehicle responsive to the upcoming distance/time exceeding the predicted distance/time” however Nguyen, US 20200365015 A1, teaches CONNECTED AND ADAPTIVE VEHICLE TRAFFIC MANAGEMENT SYSTEM WITH DIGITAL PRIORITIZATION and discloses;
the one or more processors also configured to restrict movement of the vehicle responsive to the one or more of the upcoming distance or the upcoming time exceeding the one or more of the predicted distance or the predicted time ([0405]“Both vehicles may be heading toward the destination M. If a traffic volume for any road segment along an intended route of the vehicles R1 and R2 is estimated to be approaching, equal to, or having already exceeded a saturation threshold during an upcoming time period that at least one of the vehicles R1 and R2 is on the intended route, then the routes of one or more of the vehicles R1 and R2 may be adjusted or changed.” & [0406] If the routes of the vehicles R1 and R2 are fractionated, the vehicle with a higher VSS may be provide with a more 
Nguyen teaches that these features are useful for adaptively controlling traffic control devices having a traffic signal system, a computing network, and a communication system. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Nguyen with the system disclosed by Styron et al. in order for adaptively controlling traffic control devices having a traffic signal system, a computing network, and a communication system (see para. [0006]).

Regarding claim 8, Styron et al. discloses the system of claim 7.
Styron et al. is not explicitly disclosing “restrict the movement of the vehicle to increase predicted distance/time to greater than upcoming 3WAB/P/11467/US/ORG1 (552-0357US1) distance/time” however Nguyen, US 20200365015 A1, teaches CONNECTED AND ADAPTIVE VEHICLE TRAFFIC MANAGEMENT SYSTEM WITH DIGITAL PRIORITIZATION and discloses;
 wherein the one or more processors are configured to restrict the movement of the vehicle to increase the one or more of the predicted distance or the predicted time to greater than the one or more of the upcoming 3WAB/P/11467/US/ORG1 (552-0357US1) distance or the upcoming time ([0182] “vehicles may be counted from each direction approaching the junction A to calculate traffic demand, the traffic demand may then be weighted by time period (or distance).” “Even if there are no turns along a road segment approaching the junction A, there is a probability that a vehicle will stop (due to accident, breakdown, pulling over, etc.), and therefore not pass through the junction A during a next time period, is lower the closer it gets to the junction A, so the higher the probability the vehicle will pass through means the weight or EV should still rise, albeit at a lower rate, as the vehicle approaches the junction A. A sum of EV of vehicles approaching the junction A from one direction in a time period n may form the traffic demand for the junction A for that direction during the time period n.& [0183] The further away a vehicle is from the junction A, the lower its EV due to the greater the probability that the vehicle will turn off a present road and not arrive at the junction A, and the lower the probability that the vehicle will arrive at the junction A in a present time period. This is especially true in cases the vehicle route is not defined or available to the TMS 101. As the vehicle moves closer toward the junction A, the probability that the vehicle will go through the junction A increases, or the probability decreases if the vehicle is delayed and may go to zero if the vehicle takes another turn before arriving at the junction A. The EV of the vehicle with respect to the junction A then increases or decreases correspondingly with time (or distance) as the vehicle travels toward or away from the junction A. & [0205] “In other words, a saturation threshold for the road segment may increase (e.g. from 70% to 90%) as the predictability of vehicles increases. Conversely, saturation threshold decreases as predictability decreases, to a point that one unpredictable vehicle may be sufficient to cause congestion, such as by causing a collision that blocks the road segment. Any system operating mode of the TMS 101 may include use of at least one of a Vehicle Score Stack (VSS), a Group Score Stack (GSS), a JW in routing, guidance, traffic signal timing calculations, and other traffic control measures. The VSS and the GSS represent a measure of vehicle and vehicle group priority, respectively, and are 
Nguyen teaches that these features are useful for adaptively controlling traffic control devices having a traffic signal system, a computing network, and a communication system. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Nguyen with the system disclosed by Styron et al. in order for adaptively controlling traffic control devices having a traffic signal system, a computing network, and a communication system (see para. [0006]). 

Regarding claim 12, Styron et al. discloses the system of claim 7, further comprising a temperature sensor configured to measure a temperature of the coolant in the cooling system ([0122] Routine 1800 begins at 1802, where bulk coolant level estimate 1804,  
wherein the one or more processors are configured to restrict the movement of the vehicle responsive to the temperature of the coolant that is measured exceeding a designated temperature threshold ([0038] Coolant may be circulated at thermostat 38 from various loops. As such, thermostat 38 is configured with a temperature sensing element 238 for estimating a temperature of coolant circulating at the thermostat, while thermostat valve 240, communicatively coupled to the temperature sensing element, is configured to open only when the temperature is above a threshold. In one example, thermostat valve 240 may be a mechanically actuated valve, such as a wax plug for the actuation force/displacement, that opens when coolant sensed at the temperature sensing element (the wax) is above the threshold temperature. & [0057] As shown, vertical standpipe 310 may include an upper mounting support 320 extending horizontally over frame 302 and one or more lower mounting supports (not shown) extending horizontally below frame 302, while vertical standpipe is affixed alongside a vertical face of frame 302. Standpipe mounting fastener 322 is shown extending vertically from within upper mounting support 320 and through frame 302, restricting movement of vertical standpipe 310. Standpipe mounting fastener 322 may extend through metal load limiter 324 above frame 302, thereby avoiding a joint clamp load reduction which may occur over time due to creep in upper mounting support 320.).  

Regarding claim 13, Styron et al. discloses the system of claim 12, wherein the one or more processors are configured to communicate a warning of a leak in the cooling system responsive to the temperature of the coolant exceeding the designated temperature threshold and the amount of the coolant being less than a designated threshold amount of the coolant ([0065] Ultrasonic level sensor circuit board 364 may include memory with instructions to adjust a power level supplied to ULS 362 based on the energy associated with ultrasonic pulse signals received by ULS 362. For example, as described in further detail with reference to FIG. 10, when the energy associated with a set of ultrasonic pulse signals is greater than an upper threshold or when the number of second-order echoes associated with a set of pulses is greater than a threshold number, ULS circuit board 364 may be controlled (e.g., by engine controller 12 at FIG. 1) to decrease the power supplied to ULS 362 for emitting ultrasonic pulses. As another example, when the energy associated with a set of ultrasonic pulse signals is less than a lower threshold, ULS circuit board 364 may be controlled (e.g., by engine controller 12 at FIG. 1) may increase the power supplied to ULS 362 for emitting ultrasonic pulses. The pulse energy being less than a lower threshold may include no ultrasonic pulse being detected when a pulse is expected to be detected. ULS circuit board 364 is configured to measure time, and may include programs in memory configured to capture timestamps of ultrasonic pulses received by ULS 362. ULS circuit board 364 is further configured to estimate temperatures of the assembly and fluid via temperature sensors 367 and 369, respectively (e.g., via thermistor voltage measurements from sensors 367 and 369). In this way, ULS circuit board 364 may produce improved estimates of a standpipe coolant level based on ultrasonic pulse times and temperature estimates. ULS circuit board 364 may be configured to transmit data to controller 12 via a CAN bus, including but not limited to temperature estimates from sensors 367 and 369, ultrasonic pulse timestamps, ultrasonic pulse energy levels, and sensor-processed standpipe coolant level estimates (as further described with reference to FIG. 11). & [0108] At 1510, this ratio is compared to an upper threshold. The upper threshold ratio may be determined based on measuring the largest ratios seen on a test that physically stresses the amount of slosh within the standpipe (e.g., placing a vehicle on a shaker table and 

Regarding claim 14, Styron et al. discloses the system of claim 12, wherein the one or more processors are configured to communicate a warning of degradation of one or more components of the cooling system responsive to the temperature of the coolant exceeding the designated temperature threshold and the amount of the coolant being at least as large as a designated threshold amount of the coolant ([0086] If engine conditions are not determined to be quiescent at 1112, the controller may proceed to calculate a local coolant level based on echo times 1106 and temperatures 1110. At 1116, the controller checks the number of received first-order echoes that are at or above a threshold amount of energy. In some cases, the threshold amount of energy may be the energy level at which signal can be distinguished from noise. If the number of first-order echoes at or above the threshold amount of energy is above a threshold number of echoes, routine 1100 proceeds to 1124 to calculate a coolant level based on these first-order echo times. The threshold number of echoes may be determined based on data collected for baseline fraction of valid first harmonic echoes seen on flat ground, idle, stationary conditions. For example, if the measuring period comprises 5 emitted pulses, the threshold may be 4.).


Claims 9 is rejected under 35 U.S.C. § 103 as being unpatentable over by Styron et al., Pub. No.: US 20160186647 A1, in view of Breed et al., Pub. No.: US 20050273218 A1, further in .

Regarding claim 9, Styron et al. discloses the system of claim 7. Styron et al. is not explicitly disclosing “determine a consumption rate of coolant in the cooling system of the predicted distance/time”, however Sujan et al., US 20150329119 A1, teaches VEHICLE COASTING SYSTEMS AND METHODS and discloses;
wherein the one or more processors are configured to determine a consumption rate at which the coolant in the cooling system is consumed by the vehicle and to determine the one or more of the predicted distance or the predicted time based on the consumption rate ([0031] The vehicle operation data 270 includes data regarding current operating conditions for the vehicle and may include, but is not limited to, a vehicle speed, a current transmission gear/setting, a load on the vehicle/engine, a position of an accelerator (e.g., whether the accelerator pedal or button is depressed, etc.), a position of a clutch, a shifter position, a throttle position, a set cruise control speed, data relating to the exhaust after treatment system, an output power, an engine speed, a fluid consumption rate (e.g., fuel consumption rate, diesel exhaust fluid consumption rate, etc.), any received engine/vehicle faults (e.g., a fault code indicating a low amount of diesel exhaust fluid), engine operating characteristics, etc. Data relating to the exhaust after treatment system includes, but is not limited to, NOx emissions, particulate matter emissions, and conversion efficiency of one or more catalysts in the system (e.g., the selective catalytic reduction catalyst). & [0049] The controller 105 receives a vehicle operating parameter (step 402). Vehicle operating parameters may include, but are not limited to, engine noise, trip time, an acceleration ability of the vehicle, fluid consumption (e.g., fuel consumption, diesel exhaust fluid consumption, coolant consumption, etc.), power output, an emissions characteristic, etc. The vehicle operating parameters may be used to determine an optimal mode of operation of the vehicle. For example, the method 400 may control the transmission or engine during a coasting state in order to meet a maximum fuel consumption parameter or maximum power output parameter.).  
Sujan et al. teaches that these features are useful to receive a vehicle operating parameter data during operation of the vehicle, to provide a command to control the transmission.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Sujan et al. with the system disclosed by Styron et al. in order to receive a vehicle operating parameter data during operation of the vehicle, to provide a command to control the transmission, to optimize the vehicle operating parameter, to provide a predetermined transmission output speed during a vehicle coast-down process in which a state of the transmission changes (see para. [0004] – [0009]).

Claims 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over by Styron et al., Pub. No.: US 20160186647 A1, in view of Breed et al., Pub. No.: US 20050273218 A1, further in view of Nguyen, Pub. No.: US 20200365015 A1 and further in view of Worden et al., Pub. No.: US 20130338899 A1.

Regarding claim 10, Styron et al. discloses the system of claim 7.
Styron et al. is not explicitly disclosing “measure a pressure of the coolant & restrict the movement of the vehicle”, however Worden et al., US 20130338899 A1, teaches SYSTEMS AND METHODS FOR DIAGNOSING AN ENGINE and discloses, further comprising a pressure sensor configured to measure a pressure of the coolant in the cooling system, wherein the one or more processors are configured to restrict the movement of the vehicle responsive to the pressure of the coolant that is measured decreasing below a designated pressure threshold ([0024] The controller may include onboard electronic diagnostics for identifying and recording potential degradation and failures of components of the vehicle system 100. One condition that may be diagnosed is a coolant leak from the coolant system 120. For example, when a coolant leak is identified, a diagnostic code may be stored in a memory 154. In one embodiment, a unique diagnostic code may correspond to each condition that may be identified by the controller. For example, a first diagnostic code may indicate 
Worden et al. teaches that these features are useful for detecting and diagnosing a coolant leak of an engine (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Worden et al. with the system disclosed by Styron et al. in order for detecting and diagnosing a coolant leak of an engine based on a low frequency pressure response of a measured engine coolant pressure (see Abstract).

Regarding claim 11, Styron et al. discloses the system of claim 10.
Styron et al. is not explicitly disclosing “increase an operating speed of an engine of the vehicle during measurement of the pressure of the coolant”, however Worden et al., US 20130338899 A1, teaches SYSTEMS AND METHODS FOR DIAGNOSING AN ENGINE and discloses, wherein the one or more processors are configured to automatically increase an operating speed of an engine of the vehicle during measurement of the pressure of the coolant ([0029] The vehicle system 100 may include one or more sensors configured to 
Worden et al. teaches that these features are useful for detecting and diagnosing a coolant leak of an engine (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Worden et al. with the system disclosed by Styron et al. in order for detecting and diagnosing a coolant leak of an engine based on a low frequency pressure response of a measured engine coolant pressure (see Abstract).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-21 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Breed et al., Pub. No.: US 20050273218 A1.

Regarding claim 15, Breed et al. discloses a system comprising: 
one or more sensors configured to determine one or more ambient conditions outside of a powered system having a cooling system that moves coolant at a rate to cool one or more components of the powered system ([0395] 12. To provide new and improved sensors which obtain and provide information about the vehicle, about individual components, systems, vehicle occupants, subsystems, or about the roadway, ambient atmosphere, travel conditions and external objects with the data obtained by the sensors being transmittable via a telematics link to a remote location. & [0721] Sensor 1 is a crash sensor having an accelerometer (alternately one or more dedicated accelerometers 31 can be used), sensor 2 is represents one or more microphones, sensor 3 is a coolant thermometer, sensor 4 is an oil pressure sensor 5 is an oil level sensor, sensor 6 is an air flow meter, sensor 7 is a voltmeter, sensor 8 is an ammeter, sensor 9 is a humidity sensor 10 is an engine knock sensor, sensor II is an oil turbidity sensor, sensor 12 is a throttle position sensor, sensor 13 is a steering torque sensor, sensor 14 is a wheel speed sensor, sensor 15 is a tachometer, sensor 16 is a speedometer, sensor 17 is an oxygen sensor, sensor 18 is a pitch/roll sensor, sensor 19 is a clock, sensor 20 is an odometer, sensor 21 is a power steering pressure sensor, sensor 22 is a pollution sensor, sensor 23 is a fuel gauge, sensor 24 is a cabin thermometer, sensor 25 is a transmission fluid level sensor, sensor 26 is a yaw sensor, sensor 27 is ; and 
one or more processors configured to determine a designated flow rate at which the coolant is to be moved to cool the one or more components ([0800] The SAW temperature sensors 85 provide the temperature at their mounting location to a processor unit 83 via an interrogator with the processor unit 83 including appropriate control algorithms for controlling the heating and air conditioning system based on the detected temperatures. The processor unit 83 can control, e.g., which vents in the vehicle are open and closed, the flow rate through vents and the temperature of air passing through the vents. In general, the processor unit 83 can control whatever adjustable components are present or form part of the heating and air conditioning system.), 
the one or more processors configured to convert the designated flow rate to an ambient condition-based flow rate based on the one or more ambient conditions and to direct one or more actuators of the cooling system to move the coolant through the cooling system at the ambient condition-based flow rate ([0731] Many sensors are now in 

Regarding claim 16, Breed et al.  discloses the system of claim 15, wherein the rate at which the cooling system moves the coolant is an air flow rate, the designated flow rate is a designated air flow rate, and the ambient condition-based flow rate is an ambient condition-based air flow rate ([0639] airbag crash sensor; accelerometer; microphone; camera; chemical sensor; vapor sensor; antenna, capacitance sensor or other electromagnetic wave sensor; stress or strain sensor; pressure sensor; weight sensor; magnetic field sensor; coolant thermometer; oil pressure sensor; oil level sensor; air flow meter; voltmeter; ammeter; humidity sensor; engine knock sensor; oil turbidity sensor; throttle position sensor; steering wheel torque sensor; wheel speed sensor; tachometer; speedometer; other velocity sensors; other position or displacement sensors; oxygen sensor; yaw, pitch and roll angular sensors; clock; odometer; power steering pressure 

Regarding claim 17, Breed et al. discloses the system of claim 16, wherein the one or more processors are configured to determine the ambient condition-based air flow rate to reduce how quickly the coolant is moved through the cooling system due to density of air outside of the powered system being greater than a designated air density on which the designated flow rate is based ([0956] Pressure sensor 150 can be an absolute pressure-measuring device. If so, it can function based on the principle that the increase in air pressure and thus air density in the chamber 151 increases the mass loading on a SAW device changing the velocity of surface acoustic wave on the piezoelectric material. The pressure sensor 150 is therefore positioned in an exposed position in the chamber 151. & [0977] FIG. 23 illustrates an absolute pressure sensor based on surface acoustic wave (SAW) technology. A SAW absolute pressure sensor 180 has an interdigital transducer (IDT) 181 which is connected to antenna 182. Upon receiving an RF signal of the proper frequency, the antenna 182 induces a surface acoustic wave in the material 183 which can be lithium niobate, quartz, zinc oxide, or other appropriate piezoelectric material. As the wave passes through a pressure sensing area 184 formed on the material 183, its velocity is changed depending on the air pressure exerted on the sensing area 184. The wave is then reflected by reflectors 185 where it returns to the IDT 181 and to the antenna 182 for retransmission back to the interrogator. The material in the pressure sensing area 184 can be a thin (such as one micron) coating of a polymer that absorbs or reversibly reacts with oxygen or nitrogen where the amount absorbed depends on the air density. ).

Regarding claim 18, Breed et al. discloses the system of claim 15, wherein the one or more sensors are configured to measure a temperature and a pressure of air outside of the powered system as the one or more ambient conditions ([0731] Many sensors are now in vehicles and many more will be installed in vehicles. The following disclosure is primarily concerned with wireless sensors which can be based on MEMS, SAW and/or RFID technologies. Vehicle sensors include tire pressure, temperature and acceleration monitoring sensors; weight or load measuring sensors; switches; vehicle temperature, acceleration, angular position, angular rate, angular acceleration sensors; proximity; rollover; occupant presence; humidity; presence of fluids or gases; strain; road condition and friction, chemical sensors and other similar sensors providing information to a vehicle system, vehicle operator or external site. The sensors can provide information about the vehicle and/or its interior or exterior environment, about individual components, systems, vehicle occupants, subsystems, and/or about the roadway, ambient atmosphere, travel conditions and external objects.).

Regarding claim 19, Breed et al. discloses the system of claim 15, wherein 
the one or more actuators of the cooling system include one or more blowers (([0637] water pump; alternator; shock absorber; wheel mounting assembly; radiator; battery; oil pump; fuel pump; air conditioner compressor; differential gear assembly; exhaust system; fan belts; engine valves; steering assembly; vehicle suspension including shock absorbers; vehicle wiring system; and engine cooling fan assembly.), and 
the one or more processors are configured to direct a speed at which at least one of the blowers is to operate based on the ambient condition-based flow rate ([0637] water pump; alternator; shock absorber; wheel mounting assembly; radiator; battery; oil pump; fuel pump; air conditioner compressor; differential gear assembly; exhaust system; fan belts; engine valves; steering assembly; vehicle suspension including shock absorbers; vehicle wiring system; and engine cooling fan assembly. & [1295] For this elementary application of the heads-up display, a choice of one of the buttons may then result in a new 

Regarding claim 20, Breed et al. discloses the system of claim 15, 
wherein the one or more actuators of the cooling system include a blower and a shutter system configured to control an opening through which air can be pulled through the blower and into the cooling system ([1051] In this embodiment, the tire temperature / pressure measuring system 274 includes a thermal emitted radiation detector 275, a Fresnel lens 276 in spaced relationship from the thermal emitted radiation detector 275 and a shutter 277 arranged between the thermal emitted radiation detector 275 and the Fresnel lens 276. The Fresnel lens 276 includes lens elements equal in number to the number of tires 280,281 situated alongside one another, two in the illustrated embodiment (lens elements 278,279). Each lens elements 278 and 279 defines a field of view for the detector 275 corresponding to the associated tire 280,281. The shutter 277 is operated between a first position 283, and is biased toward that position by a return spring 284, and a second position 285 and is attracted toward that second position by an electromagnet 286. In the first position 283, the shutter 277 blocks the field of view from the lens element 279 corresponding to tire 281 and allows the field of view from the lens element 278 corresponding to the tire 281. In the second position 285, on energizing electromagnet 286, the shutter 277 blocks the field of view from the lens element 278 and allows the fields of , and 
wherein the one or more processors are configured to direct the shutter system to change a size of the opening based on the ambient condition-based flow rate ([0955] The valve cap 149 includes a substantially cylindrical body 148 and is attached to the valve stem 141 by means of threads arranged on an inner cylindrical surface of body 148 which are mated with the threads on the outer surface of the sleeve 142. The valve cap 149 comprises a valve pin depressor 153 arranged in connection with the body 148 and a SAW pressure sensor 150. The valve pin depressor 153 engages the valve pin 145 upon attachment of the valve cap 149 to the valve stem 141 and depresses it against its biasing spring, not shown, thereby opening the passage between the valve seat 143 and the valve pin 145 allowing air to pass from the interior of tire 140 into a reservoir or chamber 151 in the body 148. Chamber 151 contains the SAW pressure sensor 150 as described in more detail below.).

Regarding claim 21, Breed et al. discloses the system of claim 15, wherein the one or more ambient conditions include one or more of a density of air outside of the powered system, a temperature of the air outside of the powered system, or a pressure of the air outside of the powered system ([0731] Many sensors are now in vehicles and many more will be installed in vehicles. The following disclosure is primarily concerned with wireless sensors which can be based on MEMS, SAW and/or RFID technologies. Vehicle sensors include tire pressure, temperature and acceleration monitoring sensors; weight or load measuring sensors; switches; vehicle temperature, acceleration, angular position, angular rate, angular acceleration sensors; proximity; rollover; occupant presence; humidity; presence of fluids or gases; strain; road condition and friction, chemical sensors and other similar sensors providing information to a vehicle system, vehicle operator or external site. The sensors can provide information about the vehicle and/or its interior or exterior environment, about individual components, systems, vehicle occupants, subsystems, and/or about the roadway, ambient atmosphere, travel conditions and external objects. & [0956] Pressure sensor 150 can be an absolute pressure-measuring device. If so, it can .


Response to Arguments
 Applicant’s arguments, see Applicant Arguments/Remarks, filed 02/26/2021, with respect to the rejection(s) of claim(s) 2-6 under 35 U.S.C. § 102(a)1 and § 102(a)2  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Styron et al., Pub. No.: US 20160186647 A1.

Applicant's election with traverse of group I (claims 1-6) in the reply filed on 09/30/2020 is acknowledged.  The traversal is on the ground(s) that the restriction requirement is improper and must be withdrawn.  This is found persuasive because further prosecution revealed that ; search can be made of all claims,  group I (claims 2-6), group II (claims 7-14) and group III (claims 15-21), without serious burden. Therefore as per MPEP § 803 Restriction — When Proper [R-08.2017], the restriction requirements of claims 7-14 and claims 15-21 have been withdrawn.

However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 102(a)1 and § 102(a)2 as being anticipated by Styron et al., Pub. No.: US 20160186647 A1for claims 2-14 ; and  by Breed et al., Pub. No.: US 20050273218 A1, for claims 15-21.


Conclusion

Shostak et al., US 20050192727 A1, Sensor Assemblies,
Straubel, US 20090139781 A1, METHOD AND APPARATUS FOR AN ELECTRICAL VEHICLE,
Ahmad, US 20050276020 A1, System and method for a cooling system,
Rollinger et al., US 10513967 B2, Method and system for engine cooling system control,
Schwartz et al., US 20110132292 A1, COOLING FAN CONTROL,
US 8122858 B2, Abnormality diagnosis apparatus for cooling system of vehicle,
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665